Citation Nr: 0520609	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1964.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

This case was remanded by the Board in June 2004 for 
additional development, to include a VA examination with 
opinion.  A VA examination was conducted in March 2005.  In 
its June 2004 remand, the Board directed the RO to obtain a 
VA examination that determined the current nature and 
severity of the veteran's service-connected residuals of a 
stroke and to have the examiner " . . . describe all 
symptomatology due specifically to the service-connected 
residuals of a stroke, such as weakness in the extremities 
and memory loss . . ."  The examiner was also to distinguish 
symptomatology due to residuals of a stroke from 
symptomatology due to service-connected residuals of 
subarachnoid hemorrhaging, if possible.

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Although the March 2005 VA examination report discussed the 
veteran's symptomatology due to his service-connected 
subarachnoid hemorrhaging, it did not mention symptomatology 
due to his service-connected residuals of a stroke and did 
not distinguish between the symptomatology of the two 
service-connected disabilities.  Consequently, the Board 
finds that the RO did not comply with the terms of the 
Board's June 2004 remand.  Because the RO has not fulfilled 
its obligations, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Consequently, because another remand of this case is 
warranted for additional development, this case is remanded 
for the following actions:

1.  The veteran must be contacted and 
asked again to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since March 2005 for 
residuals of a stroke.  After securing 
any appropriate consent from the veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.

2.  The VA examiner who examined the 
veteran in March 2005 must be requested 
to review the claims file and describe 
all symptomatology from the March 2005 
examination due specifically to the 
service-connected residuals of a stroke, 
such as weakness in the extremities and 
memory loss, and to distinguish this 
symptomatology from symptomatology due to 
service-connected residuals of 
subarachnoid hemorrhage, if possible.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

If the examiner who examined the veteran 
in March 2005 is unable to provide the 
above requested opinion without resort to 
speculation, or if the examiner is 
unavailable, an examination of the 
veteran must be conducted by another 
appropriate health care provider to 
determine the nature and severity of the 
veteran's service-connected residuals of 
a stroke.  This new examiner must review 
the claims file and provide the above 
requested symptomatology and opinion.  
Any necessary tests and studies must be 
conducted and all findings must be 
reported in detail.  The rationale for 
each opinion expressed must be provided, 
and the report prepared must be typed.  

3.  The RO must notify the veteran that, 
if another examination is requested, it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, VA must readjudicate the 
issue currently on appeal, taking into 
consideration any and all evidence that 
has been added to the record since the 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided a Supplemental 
Statement of the Case and must be 
afforded an appropriate opportunity to 
respond.  The case must then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


